Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated this 17th day of May 2004, by and
between Joseph B. Blalock (the “Executive”), MortgageIT Holdings, Inc. (the
“Company”) and MortgageIT, Inc. (“MortgageIT” and, together with the Company,
the “Employers”).

 

WITNESSETH

 

WHEREAS, the Employers desire to assure themselves of the services of the
Executive as the Senior Risk Manager for the period provided in this Agreement,
and the Executive is willing to serve in the employ of the Employers for such
period, all in accordance with the terms and conditions contained in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein set forth,
Executive and the Employers do agree to the terms of employment as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Affiliate.  Affiliate of any person or
entity means any stockholder or person or entity controlling, controlled by
under common control with such person or entity, or any director, officer or key
executive of such entity or any of their respective relatives. For purposes of
this definition, “control,” when used with respect to any person or entity,
means the power to direct the management and policies of such person or entity,
directly or indirectly, whether through ownership of voting securities, by
contracting or otherwise; and the terms “controlling” and “controlled” have
meanings that correspond to the foregoing.

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause.  Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty or
incompetence which has or could adversely affect the Employers, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or other misdemeanor offenses) or
final cease-and-desist order or material breach of any provision of this
Agreement.

 

(d)                                 Change in Control.  “Change in Control”
shall mean the occurrence of any of the following events subsequent to the date
of this Agreement: (i) an event that would be required to be reported in
response to Item l(a) of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A
pursuant to the Securities Exchange Act of 1934, as amended (“Exchange Act”), or
any successor thereto, whether or not any class of securities of the Company is
registered under the Exchange Act; (ii) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit

 

--------------------------------------------------------------------------------


 

plan of the Company or any Affiliate of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding securities; (iii) the
sale or other disposition of all or substantially all of the assets of the
Company; or (iv) during any period of three consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
cease for any reason to constitute at least a majority thereof unless the
election, or the nomination for election by stockholders, of each new director
was approved by a vote of at least two-thirds of the directors then still in
office who were directors at the beginning of the period.

 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Competing Business.  “Competing Business”
shall mean any business, enterprise or other entity that is primarily engaged in
the business of mortgage banking or mortgage brokerage or managing a real estate
investment trust.

 

(g)                                 Confidential and Proprietary Information.
“Confidential and Proprietary Information” shall mean any and all (i)
confidential or proprietary information or material not in the public domain
about or relating to the business, operations, assets or financial condition of
the Company or any Affiliate of the Company or any of the Company’s or any such
Affiliate’s trade secrets; and (ii) information, documentation or material not
in the public domain by virtue of any action by or on the part of the Executive,
the knowledge of which gives or may give the Company or any Affiliate of the
Company an advantage over any person not possessing such information. For
purposes hereof, the term Confidential and Proprietary Information shall not
include any information or material (i) that is known to the general public
other than due to a breach of this Agreement by the Executive or (ii) was
disclosed to the Executive by a person who the Executive did not reasonably
believe was bound to a confidentiality or similar agreement with the Employers.

 

(h)                                 Date of Termination. “Date of Termination”
shall mean (i) if the Executive’s employment is terminated for Cause or for
Disability, the date specified in the Notice of Termination, and (ii) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or as specified in such Notice.

 

(i)                                     Disability. Termination by the Employers
of the Executive’s employment based on “Disability” shall mean termination
because of any physical or mental impairment which qualifies the Executive for
disability benefits under the applicable long-term disability plan maintained by
the Company or MortgageIT or, if no such plan applies, which would qualify the
Executive for disability benefits under the Federal Social Security System.

 

(j)                                     Good Reason. Termination by the
Executive of the Executive’s employment for “Good Reason” shall mean termination
by the Executive based on:

 

(i)                                     Without the Executive’s express written
consent, a material adverse change made by the Employers which would reduce the
Executive’s functions, duties or responsibilities as Senior Risk Manager of the
Company and MortgageIT.

 

--------------------------------------------------------------------------------


 

(ii)                                  Without the Executive’s express written
consent, a reduction by the Employers in the Executive’s Base Salary as the same
may be increased from time to time;

 

(iii)                               Without the Executive’s express written
consent, the Employers require the Executive to be based at a location more than
25 miles from New York City, New York, except for required travel on business of
the Employers to an extent substantially consistent with the Executive’s present
business travel obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Disability which is not effected pursuant to a Notice of
Termination satisfying the requirements of paragraph (l) below; or

 

(v)                                 Without the Executive’s express written
consent, a failure by the Employers to allow the Executive to participate in and
receive the benefits of any cash incentive or bonus plan, any pension or other
retirement benefit plan, profit sharing, stock option, employee stock ownership,
or other plans, benefits and privileges given generally to employees and
executives of the Employers, to the extent commensurate with his then duties and
responsibilities.

 

(k)                                    IPO and IPO price.  IPO shall mean the
Initial Public Offering of  stock of the Company; IPO price shall mean the price
at which shares of the Company are initially offered to the public.

 

(l)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(m)                               Notice of Termination. Any purported
termination of the Executive’s employment by the Employers for any reason,
including without limitation for Cause or Disability, or by the Executive for
any reason, including without limitation for Good Reason, shall be communicated
by written “Notice of Termination” to the other party or parties hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated, (iii) specifies a Date of Termination, which shall be not less
than thirty (30) nor more than ninety (90) days after such Notice of Termination
is given, except in the case of the Company’s termination of Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 10 hereof.

 

2.                                      Term of Employment.

 

(a)                                  Each of the Company and MortgageIT hereby
employs the Executive as Senior Risk Manager of the Company and MortgageIT, and
the Executive hereby accepts said employment and agrees to render such services
to the Employers, on the terms and conditions set

 

--------------------------------------------------------------------------------


 

forth in this Agreement.  The term of employment under this Agreement shall be
for a term of three years, commencing on the date of this Agreement, unless such
term is extended as provided in this Section 2.  On the third annual anniversary
of the date first above written and each annual anniversary thereafter, the term
of this Agreement shall automatically be extended for an additional one-year,
unless the Executive or the Employers gives written notice to the other party or
parties hereto of such party’s or parties’ election not to extend the term, with
such notice to be given not less than sixty (60) days prior to any such
anniversary date.  If any party gives timely notice that the term will not be
extended, then this Agreement shall terminate at the conclusion of its remaining
term. References herein to the term of this Agreement shall refer both to the
initial term and successive terms.

 

(b)                                 During the term of this Agreement, the
Executive shall report to the Credit Committee and perform such executive
services for the Employers as may be consistent with his titles and such
executive services which are from time to time assigned to him by the Employers’
respective Boards of Directors.

 

3.                                      Compensation and Benefits.

 

(a)                                  (i) The Employers shall compensate and pay
the Executive for his services during the term of this Agreement at a minimum
base salary of $150,000 per year (“Base Salary”), which may be increased from
time to time in such amounts as may be determined by the Board of Directors of
the Employers and may not be decreased without the Executive’s express written
consent.

 

                (ii)  In addition to his Base Salary, if the Company meets or
exceeds the Return on Equity target or other reasonable budget goals fixed for
the year 2004, then the Executive shall be entitled to receive a bonus of  40%
of his Base Salary for his services rendered in 2004.  For all other periods
during the term of this Agreement, the Executive may receive such bonus payments
as may be determined by the Compensation Committee of the Company’s Board of
Directors, taking into account in good faith the Executive’s performance as
measured, among other things, by the Company’s performance.  Any Bonus payments
due pursuant to this Agreement shall be made prior to March 1 of the year
immediately following the year in which the services that gave rise to the Bonus
were rendered.

 

                (iii)   In addition to the Base Salary and Bonus compensation
described in Sections 3(a)(i) and (ii) of this Agreement, the Executive shall be
granted, pursuant to the Company’s 2004 Long-term Incentive Plan and whatever
transfer or other agreements are required by applicable law the Option,
exercisable on the first anniversary of this Agreement, to purchase 3,334 shares
of the Company at the IPO price; the Option, exercisable on the second
anniversary of this Agreement, to purchase 3,333 shares of the Company at the
IPO price; and the Option, exercisable on the third anniversary of this
Agreement, to purchase 3,333 shares of the Company at the IPO price.

 

(b)                                 During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employers, to the extent commensurate with his then duties and

 

--------------------------------------------------------------------------------


 

responsibilities as fixed by the Boards of Directors of the Employers. 
Notwithstanding anything in this sub-paragraph or any other part of this
Agreement, the Executive understands and agrees that the grant of options
pursuant to Section 3(a)(iii) hereof shall reflect all the options to which he
is entitled, unless the Compensation Committees of the Boards of Directors of
the Employers conclude, in their sole discretion, that the Executive should be
granted additional options.

 

(c)                                  During the term of this Agreement, the
Executive shall be entitled to take paid annual vacation in accordance with the
Employers’ established policies. The Executive shall not be entitled to receive
any additional compensation from the Employers for failure to take a vacation,
nor shall the Executive be able to accumulate unused vacation time from one year
to the next, except to the extent authorized by the Board of Directors of the
Employers.

 

(d)                                 In the event the Executive’s employment is
terminated due to Disability, the Employers shall provide continued life,
medical, dental and disability in an amount and to the extent consistent with
the Employers’ established policies.

 

4.                                      Expenses. The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, traveling expenses,
subject to such reasonable documentation and other limitations as may be
established by the Boards of Directors of the Employers. If such expenses are
paid in the first instance by the Executive, the Employers shall reimburse the
Executive therefore.

 

5.                                      Termination.

 

(a)                                  The Employers shall have the right, at any
time upon prior Notice of Termination, to terminate the Executive’s employment
hereunder for any reason, including, without limitation, termination for Cause
or Disability, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.

 

(b)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for Cause or (ii) the Executive
terminates his employment hereunder other than for Disability, death or Good
Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination other than for Base Salary accrued through the Date of Termination.

 

(c)                                  In the event that the Executive’s
employment is terminated as a result of Disability during the term of this
Agreement, the Executive shall receive the lesser of (i) his existing Base
Salary as in effect as of the date of termination, multiplied by one year or
(ii) his Base Salary for the duration of the term of this Agreement.  In the
event of the Executive’s death during the term of this Agreement, the
Executive’s estate shall receive the lesser of (i) his existing Base Salary as
in effect as of the date of his death, multiplied by one year or (ii) his Base
Salary through the end of the term of this Agreement.

 

(d)                                 In the event that (i) the Executive’s
employment is terminated by the Employers for other than Cause, Disability, or
the Executive’s death or (ii) such employment is

 

--------------------------------------------------------------------------------


 

terminated by the Executive (a) due to a material breach of this Agreement by
the Company, which breach has not been cured within fifteen (15) business days
after a written notice of non-compliance has been given by the Executive to the
Company, or (b) for Good Reason, then the Company shall, subject to Section 6
hereof, if applicable:

 

(A)                              pay to the Executive, a cash severance amount
equal to the Executive’s Base Salary as in effect immediately prior to the Date
of Termination, multiplied by one (1) year (“Severance Pay”).  Such Severance
Pay shall be paid in monthly installments beginning with the first business day
of the month following the Date of Termination and continuing for one (1) year. 
The Boards of Directors of the Employers, in their sole discretion, may elect to
pay the Severance Pay to the Executive on a more accelerated schedule than that
set forth in the immediately preceding sentence.

 

(B)                                maintain and provide for a period ending at
the earlier of (i) the first anniversary of the Date of Termination or (ii) the
date of the Executive’s full-time employment by another employer, at no cost to
the Executive, the Executive’s continued participation in all group insurance,
life insurance, health and accident, disability and other employee benefit
plans, programs and arrangements in which the Executive was entitled to
participate immediately prior to the Date of Termination (other than any stock
option or other stock compensation plans or bonus plans of the Employers),
provided that in the event that Executive’s participation in any such plan,
program or arrangement is barred, the Employers shall arrange to provide
Executive with benefits substantially similar to those Executive was entitled to
receive under such plans, programs and arrangements prior to the Date of
Termination.

 

(C)                                provide to the Executive the entire unvested
portion of the compensation described in Section 3(a)(iii) hereof.

 

(e)                                  In receiving any payments pursuant to this
Section 5, the Executive shall not be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
hereunder, and such amounts shall not be reduced or terminated whether or not
the Executive obtains other employment.

 

(f)                                    Release and Satisfaction.  With respect
to the Executive (and his heirs, successors and assigns), payment by the Company
of the amounts provided under this Section 5 shall release, relinquish and
forever discharge the Company and any director, officer, employee, shareholder,
corporate parent, or agent of the Company from any and all claims, damages,
losses, costs, expenses, liabilities or obligations, whether known or unknown
(other than any such claims, damages, losses, costs, expenses, liabilities or
obligations to the extent covered by any indemnification arrangement of the
Company with respect to the Executive) which the Executive has incurred or
suffered or may incur or suffer as a result of the Executive’s employment by the
Company or the termination of such employment.  Nothing in this Section 5 shall
be deemed to operate or shall operate as a release, settlement or discharge of
any liability of the Executive to the Company or others from any action or
omission by the Executive amounting to Cause as defined in this Agreement.

 

--------------------------------------------------------------------------------


 

6.                                      Limitation of Benefits under Certain
Circumstances. If the payments and benefits pursuant to Section 5 hereof, either
alone or together with other payments and benefits which the Executive has the
right to receive from the Employers, would constitute a “parachute payment”
under Section 280G of the Code, the payments and benefits payable by the
Employers pursuant to Section 5 hereof shall be reduced, in the manner
determined by the Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits payable by the
Employers under Section 5 being non-deductible to the Employers pursuant to
Section 280G of the Code and subject to the excise tax imposed under Section
4999 of the Code. The determination of any reduction in the payments and
benefits to be made pursuant to Section 5 shall be based upon the opinion of
independent counsel selected by the Employers’ independent public accountants
and paid by the Employers. Such counsel shall be reasonably acceptable to the
Employers and the Executive; shall promptly prepare the foregoing opinion, but
in no event later than thirty (30) days from the Date of Termination; and may
use such actuaries as such counsel deems necessary or advisable for the purpose.
Nothing contained herein shall result in a reduction of any payments or benefits
to which the Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 6, or a reduction in the
payments and benefits specified in Section 5 below zero.

 

7.                                      Restrictions Respecting Competing
Businesses, Confidential Information, etc.

 

(a)                                  The Executive acknowledges and agrees that
by virtue of the Executive’s position and involvement with the business and
affairs of the Employers, the Executive will develop substantial expertise and
knowledge with respect to all aspects of the Employers’ business, affairs and
operations and will have access to all significant aspects of the business and
operations of the Employers and to Confidential and Proprietary Information.

 

(b)                                 The Executive hereby covenants and agrees
that, during the term of employment and thereafter, unless otherwise authorized
by the Employers in writing, the Executive shall not, directly or indirectly,
under any circumstance: (i) disclose to any other person or entity (other than
in the regular course of business of the Employers) any Confidential and
Proprietary Information, other than pursuant to applicable law, regulation or
subpoena or with the prior written consent of the Employers; (ii) act or fail to
act so as to impair the confidential or proprietary nature of any Confidential
and Proprietary Information; (iii) use any Confidential and Proprietary
Information other than for the sole and exclusive benefit of the Employers; or
(iv) offer or agree to, or cause or assist in the inception or continuation of,
any such disclosure, impairment or use of any Confidential and Proprietary
Information. Following the term of employment, the Executive shall return all
documents, records and other items containing any Confidential and Proprietary
Information to the Employers (regardless of the medium in which maintained or
stored).

 

(c)                                  The Executive covenants and agrees that
while the Executive is employed by the Employers and for one (1) year after the
Executive ceases to be employed by the Employers for any reason (provided that
the Employers are complying with their obligations pursuant to the terms of this
Agreement during such one (1) year period), other than the termination of his
employment after the Employers have elected not to renew this Agreement as
provided in Section 2(a), the Executive shall not, directly or indirectly,
manage, operate or control, any Competing

 

--------------------------------------------------------------------------------


 

Business or, directly or indirectly, induce or influence any customer or other
Person that has a business relationship with the Employers, or any Affiliate of
the Employers, to discontinue or reduce the extent of such relationship;
provided that in the case of a termination of the Executive, the Employers
continue to pay any amounts owing to the Executive pursuant to Section 5(d)
hereof.  For purposes of this Agreement, the Executive shall be deemed directly
or indirectly interested in a business if he is engaged or interested in that
business as a stockholder, director, officer, or executive, agent, partner,
individual proprietor, consultant, advisor or otherwise, but not if the
Executive’s interest is limited solely to the ownership of not more than 5% of
the securities of any class of equity securities of a corporation or other
person whose shares are listed or admitted to trade on a national securities
exchange or are quoted on the Nasdaq Stock Market or a similar means if the
Nasdaq Stock Market is no longer providing such information.

 

(d)                                 While the Executive is employed by the
Employers and for one (1) year after the Executive ceases to be employed by the
Employers, the Executive shall not, directly or indirectly, solicit to employ
fora Competing Business any employee of the Employers or any Affiliate of the
Employers as of the date of the termination of the Executive’s employment with
the Employers.

 

(e)                                  The parties agree that nothing in this
agreement shall be construed to limit or negate the common law of torts,
confidentiality, trade secrets, fiduciary duty and obligations where such laws
provide the Employers with any broader, further or other remedy or protection
than those provided herein.

 

(f)                                    Because the breach of any of the
provisions of this Section 7 will result in immediate and irreparable injury to
the Employers for which the Employers will not have an adequate remedy at law,
the Employers shall be entitled, in addition to all other rights and remedies,
to seek a degree of specific performance of the restrictive covenants contained
in this Section 7 and to a temporary and permanent injunction enjoining such
breach, without posting bond or furnishing similar security.

 

8.                                      Withholding.  All payments required to
be made by the Employers hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employers may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Assignability.  The Employers may assign
this Agreement and its rights and obligations hereunder in whole, but not in
part, to any corporation or other entity with or into which the Employers may
hereafter merge or consolidate or to which the Employers may transfer all or
substantially all of their respective assets, if in any such case said
corporation or other entity shall by operation of law or expressly in writing
assume all obligations of the Employers hereunder as fully as if it had been
originally made a party hereto, but may not otherwise assign this Agreement or
its rights and obligations hereunder. The Executive may not assign or transfer
this Agreement or any rights or obligations hereunder.

 

10.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given

 

--------------------------------------------------------------------------------


 

when delivered or mailed by certified or registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the signature page hereto. Any notice, request, demand or other communication
delivered or sent in the manner aforesaid shall be deemed given or made (as the
case may be) upon the earliest of (a) the date it is actually received, (b) the
business day after the day on which it is delivered by hand, (c) the business
day after the day on which it is properly delivered to Federal Express (or a
comparable overnight delivery service), or (d) the third business day after the
day on which it is deposited in the United States mail. The Employers or the
Executive may change their respective addresses by notifying the other party or
parties of the new addresses in any manner permitted by this Section 10.

 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Boards of Directors
of the Employers to sign on their behalf. No waiver by any party hereto at any
time of any breach by any other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

12.                               Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
State of Maryland, without regard to any conflicts of laws provisions thereof. 
Each party to this Agreement hereby irrevocably consents to the jurisdiction of
the United States District Court for the Southern District of New York and the
courts of the state of New York located in the City of New York in any action to
enforce, interpret or construe any provision of this Agreement or of any other
agreement or document delivered in connection with this Agreement, and also
hereby irrevocably waiver any defense of improper venue, forum non conveniens or
lack of personal jurisdiction to any such action brought in those courts.  Each
party further irrevocably agrees that any action to enforce, interpret or
construe any provision of this Agreement will be brought only in one of those
courts.  Each party hereby waives its right to trial by jury.

 

13.                               Nature of Obligations. Nothing contained
herein shall create or require the Employers to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Employers hereunder,
such right shall be no greater than the right of any unsecured general creditor
of the Employers.

 

14.                               Headings. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

15.                               Validity. The invalidity, illegality or
unenforceability of any provision of this Agreement, in whole or in part, shall
not affect the validity, legality or enforceability of any other provisions of
this Agreement, which shall remain in full force and effect.

 

16.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

17.                               Entire Agreement. This Agreement embodies the
entire agreement between the Employers and the Executive with respect to the
matters agreed to herein. All prior agreements between the Employers and the
Executive with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

 

MORTGAGEIT HOLDINGS, INC.

 

 

 

 

 

By:

/s/ DOUG W. NAIDUS

 

 

 

Name:

Doug W. Naidus

 

 

Title:

Chief Executive Officer

 

Address:

 

 

33 Maiden Lane

 

 

New York, New York 10038

 

 

 

MORTGAGEIT, INC.

 

 

 

 

 

By:

/s/ DOUG W. NAIDUS

 

 

 

Name:

Doug W. Naidus

 

 

Title:

Chief Executive Officer

 

Address:

 

 

33 Maiden Lane

 

 

New York, New York 10038

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ JOSEPH B. BLALOCK

 

 

 

Name:

Joseph B. Blalock

 

--------------------------------------------------------------------------------